AO 94 (Rev. 06/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                    MIDDLE DISTRICT OF TENNESSEE

                  United States of America
                               V.
                     JAIME SANTANA                                           Case No. 3:19-mj-4294

                                                                               Charging District's
                           Defendant                                           Case No. 19 CRIM 734


                                            COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                Southern           District of New York
(if applicable)                                       division. The defendant may need an interpreter for this language:



          The defendant: Q will retain an attorney.
                                lis requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date: ~~ 30
                                                                                            Judge's signalio•e

                                                                               TO,Q- a pJ f4'{'~ awa /I            L   S ✓Lt
                                                                                          Printed name and title




                  Case 3:19-mj-04294 Document 13 Filed 10/30/19 Page 1 of 1 PageID #: 35
